DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claims 1 and 4 recite “A combination of tool set” and “the combination of tool set” which should be replaced with –A combination tool set—and –The combination tool set--, respectively. 
Claim 1 also recites “in which tube slides” in line 6 which should be replaced with –in which a tube slides--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: In claim 1, the relationship between the lighter holder, set screw, bottle opener, smoking pipe, base, snuffer, and stash box. In claim 4, the relationship between the tube, thumb screw, screen, base, o-ring, and ball.
Claim 1 recites the limitation "the base" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “Adjustable Lighter Height using a larger cap set screw a used as a thumb screw”. The meaning of this limitation is unclear and renders the claim indefinite. For purposes of examination, this limitation will be interpreted as a screw which protrudes into the lighter holder.
Claim 1 recites “Side to side and front to back compensation for loose fitting lighters”. The meaning of this limitation is unclear and renders the claim indefinite. The Specification teaches the set screw as allowing for height adjustment to compensate for loose fitting lighters ([0031]). For purposes of examination, the compensation for loose fitting lighters will be interpreted as a function performed by the set screw.
Claim 2 recites the limitation "the lighter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is not written in dependent form, but appears to refer to elements of claim 1. Claim 3 recites “the cavity”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Claim 3 will be interpreted as if it depends from claim 1 and “the cavity” in claim 3 will be interpreted as referring to “the stash box” from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodenchuk et al. (US 2019/0335806) 
Claim 2. Bodenchuk et al. discloses a pipe tool 200 which may be formed from plastic, wood, and/or other natural and/or synthetic material and may include a sheath 202 having a top 204 and a bottom 206. At least one sidewall 208 may be disposed between the top 204 and the bottom 206 of the sheath 202, extending along a longitudinal axis of the sheath 202. The sheath 202 may define a central recess 210 (hollow chamber) that extends into a body of the sheath 202 from the top 204 of the sheath 202 and extends along at least a portion of the longitudinal axis. The central recess 210 may be sized and shaped to hold a standard smoking lighter 212, such as a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenchuk et al. (US 2019/0335806) in view of Crosby (US 2019/0014816), Chen (US 2012/0279538), and Giordano (US 9681685).
Claims 1 and 3. Bodenchuk et al. discloses a pipe tool 200 which may be formed from plastic, wood, and/or other natural and/or synthetic material and may include a sheath 202 having a top 204 and a bottom 206. At least one sidewall 208 may be disposed between the top 204 and the bottom 206 of the sheath 202, extending along a longitudinal axis of the sheath 202. The sheath 202 may define a central recess 210 that extends into a body of the sheath 202 from the top 204 of the sheath 202 and 
Bodenchuk et al. discloses in a separate embodiment that the sheath 302 may further define at least one storage compartment 308 (stash box). The compartment 308 may be used to store any number of objects, such as matches, tobacco and/or other herb, rolling papers, tools, and the like ([0042]; Figure 13).
Bodenchuk et al. teaches that the various embodiments may omit, substitute, or add various procedures or components as appropriate. Also, features described with respect to certain embodiments may be combined in various other embodiments. Different aspects and elements of the embodiments may be combined in a similar manner ([0064]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the storage compartment 308 (stash box) may be including in the embodiment of Bodenchuk et al. shown in Figure 12.
Bodenchuk et al. does not explicitly disclose that the pipe tool 200 comprises a adjustable lighter height, a smoking pipe with an extendable mouthpiece, and a snuffer.
Chen discloses a doorstop bar device comprising a limiting screw 72 which changes the locking depth in cavity 70 ([0044]; Figures 9-12). It would have been obvious to one of ordinary skill in the art before the effective filing date that the central recess 210 of Bodenchuk et al. may be modified to include a limiting screw which limits 
Giordano discloses a housing 10 configured with an opening to receive a lighter 11 and a threaded mouthpiece 12 (Column 2, lines 45-59; Figures 1-5). The body 10 comprises a bowl 14 with a screen 14a. A small channel 18 is machined at the base of the bowl. This channel penetrates through the solid bowl portion of the machined housing as shown. It pierces the top of the threaded hole as shown. When the mouthpiece is fully engaged with the threaded hole it does not penetrate fully into the hole. This allows the smoke from the smoking materials to descend through the channel 18 into the threaded hole 17, where it enters the mouthpiece (Column 3, lines 42-55; Figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a mouthpiece configured to slide into a hole in the pipe tool 200 of Bodenchuk et al. such that the mouthpiece connects to a bowl or the storage compartment 308 (stash box) for the added functionality of a built in pipe and so that the user does not need to carry a pipe in addition to the pipe tool 200 (Giordano Column 1, lines 21-50).
Crosby discloses a multipurpose snuffer device comprising a sleeve 2 configured to hold a lighter 15 and a circular lower cylinder 3 (snuffer) having a circular convex protrusion 4 comprising a circular flexible lip member, which is configured to snugly fit 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the pipe tool 200 of Bodenchuk et al. be modified to include a circular lower cylinder 3 (snuffer) like that of Crosby to add the functionality of a snuffer to the tool 200 of Bodenchuk et al. 

Claim 4. Modified Bodenchuk et al. discloses that the pipe tool 200 has a bottom 206 (base) (Bodenchuk [0035]; Figure 12) and a sealing element, such as an O-ring, gasket, and/or other sealing mechanism may be provided on the portion of the sheath 302 defining the compartment 308 and/or the cover 314 such that the compartment 308 (stash box) is sealed, in some embodiments with a watertight seal, when the cover 314 is in the closed position (Bodenchuk [0042]). The pipe tool further includes a limiting screw (thumb screw) (Chen [0044]; Figures 9-12). The pipe tool includes a bowl 14 and screen 14a and is configured to receive a threaded mouthpiece 12 (tube) (Giordano Column 3, lines 42-55; Figure 10).
The above cited references do not explicitly disclose a ball. However, Bodenchuk et al. discloses a pivot point 7 around which poker 8 pivots ([0029]; Figure 1). Ball joints are notoriously well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date that the pivot point 7 may comprise a ball.

Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747